DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 & 3-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of conducting a wagering game which is a method of determining financial obligations using probability. The CAFC has determined that such method are fundamental economic practices and therefore a method of organizing human activities. The removal of the term “bingo” does not change this analysis.  It is clear from the claims that financial obligations (i.e., awards) are being determined based on probability. In addition, the claims, as amended are drawn to a process that can be performed by a human using pen and paper.
This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;

(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the display device, processor, and memory are parts of a generic computer as pointed out in Applicant’s specification:
[0019] FIG. 1 illustrates several different models of EGMs which may be networked to various gaming related servers. Shown is a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.) that can implement one or more aspects of the present disclosure. The gaming devices 104A-104X may alternatively be portable and/or remote gaming devices such as, but not limited to, a smart phone, a tablet, a laptop, or a game console, although such devices may require specialized software and/or hardware to comply with regulatory requirements regarding devices used for wagering or games of chance in which monetary awards are provided.

Furthermore, Weiss (United States Patent Number 5,772,509) at Column 2, lines 25-27, makes it clear that pay tables (which are only data tables in a computer’s memory and cannot really be said to be additional elements) are conventional in the field. In addition, Applicant’s specification (in the 3rd paragraph) makes this clear too when it states, “Matching combinations and their corresponding awards are usually shown in a "pay-table" that is available to the player for reference.”
The claims also refer to making selections randomly.  This is accomplished with a random number generator that Applicant admits is “typical” (in Applicant’s 4th
Nor does the display of award values in a partial award area and displaying the total award value incorporate the abstract idea into a “practical application” because it is merely routine and conventional extra-solution activity.  As shown by ¶ 0008 of Saito (United States Pre-Grant Publication 2009/0233689), it is conventional for slot machines to display the amount of the prize to be paid to the player on the display.
Nor does this feature represent a technical solution in the field of displays as was the case in Core Wireless.  In that case, the invention was drawn to a method of solving a technical problem having to do with the viewing of information on a small cell phone screen.  In this case, there is not technical problem that is being solved.  
As MPEP §2106.05(a) third paragraph states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.

In this case, there is no discussion in the specification of any technical problem or technical improvement.
For these reasons, the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Applicant argues that this invention solves a technical problem concerning having to use a large number of pay tables to implement certain types of Class II games. Yet no such problem is discussed in the Applicant’s specification, no such problem is discussed anywhere in the prior art, and Applicant has provided no evidence that the problem actually exists.
Nor is there any evidence that the pay table not having an entry is a technical problem in the art.
Applicant believes that the removal of the terms “bingo” and “wager” from the claims actually changes the fact that the claims are drawn to a gambling method. If no gambling actually takes place, then the claimed invention has no useful result. It is not a “useful” invention, if no wagering is performed.
Applicant again argues that the words “determining financial obligations” is not on the list of “certain methods of organizing human activities.” As the Office has repeatedly pointed out, this list is not exhaustive. The CAFC has ruled that determining financial obligations using probabilities is a fundamental economic practice of long standing and is therefore an abstract idea. (In re Smith) This means that this argument has been settled by the courts – and Examiner has absolutely no power to alter that fact. Applicant should, if he believes the CAFC is in error, appeal this case and then appeal to the CAFC when the PTAB determines that the claims are drawn to an abstract idea.  
Applicant argues that the technical solution to a technical problem is displaying different awards in different places on the screen. As an initial matter, Examiner notes that Applicant provides no evidence that there is any technical problem recognized by practitioners in the art. Furthermore, Applicant makes no argument at all concerning why a technical problem exists or how the limitation in question solves this supposed technical problem. In short, Applicant merely 
Applicant argues that the invention enhances player satisfaction with the game outcome. This is not a technical problem. 
Applicant argues that the metamorphosis of a symbol is a technical solution to a technical problem.  Again, Examiner notes that Applicant provides no evidence that there is any technical problem recognized by practitioners in the art. Furthermore, Applicant makes no argument at all concerning why a technical problem exists or how the limitation in question solves this supposed technical problem. In short, Applicant merely recites a limitation in the claims and states that this solves a technical problem. This amounts to a mere statement that the claims are patentable. This is not persuasive.
Applicant argues that the claimed invention solves a technical problem by visually indication to a player the progress toward an award condition.  Again, Examiner notes that Applicant provides no evidence that there is any technical problem recognized by practitioners in the art. Furthermore, Applicant makes no argument at all concerning why a technical problem exists or how the limitation in question solves this supposed technical problem. In short, Applicant merely recites a limitation in the claims and states that this solves a technical problem. This amounts to a mere statement that the claims are patentable. This is not persuasive.
Applicant argues that a presentation of a large award may continue for a prolonged duration because the award can be presented using free spins.  Again, Examiner notes that Applicant provides no evidence that there is any technical problem recognized by practitioners in the art. Furthermore, Applicant makes no argument at all concerning why a technical problem exists or how the limitation in question solves this supposed technical problem. In short, 
Applicant argues that there are additional (yet unidentified by the Applicant) elements that represent “significantly more” than the abstract idea. Since none of these “additional elements” are identified by the Applicant, Applicant is referred to paragraphs 4-7 above.
For these reasons, the rejection is maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799